[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JUNE 26, 2006
                              No. 05-16928                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 05-00035-CR-FTM-33DNF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARTIN GONZALEZ-CASTELLANOS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 26, 2006)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Defendant-Appellant Martin Gonzalez-Castellanos appeals the 108-month
sentence imposed following his conviction for conspiracy to possess with intent to

distribute methamphetamine, 21 U.S.C. §§ 841and 846.

      Gonzalez-Castellanos entered a guilty plea to conspiracy without a written

plea agreement. The facts of this case are not in dispute. Gonzalez-Castellanos,

his brother Jose Gonzalez-Castellanos (“Jose”), and several others engaged in a

conspiracy to distribute methamphetamine. In furtherance of this conspiracy,

Gonzalez-Castellanos provided a government cooperator with a methamphetamine

sample, drove an automobile with two firearms, and delivered at least 2.5 pounds

of methamphetamine. Jose’s actions included participating in methamphetamine

transactions in an unspecified fashion, and being a passenger in the above-

mentioned automobile containing firearms. Jose cooperated with police after the

two were discovered with the firearms, admitting to the drug conspiracy and

leading the police to a trailer used for methamphetamine storage.

      In calculating the guidelines range, the probation officer recommended a

base offense level of 32 under U.S.S.G. § 2D1.1(c)(10), with a two-level

enhancement for possession of a firearm, U.S.S.G. § 2D1.1(b)(1), and a three-level

reduction for acceptance of responsibility, U.S.S.G. § 3E1.1, for a total offense

level of 31. With a criminal history category of I, the guideline range was 108-135

months imprisonment. Gonzalez-Castellanos made no objections either to the



                                          2
presentence investigation report or at sentencing. He argued, however, that the

district court should sentence him below the advisory guideline range because of

his youth, drug addiction and inability to receive treatment in prison, his likely

deportation after completion of his prison term, and his minor role when compared

to the role of his brother.1 He contended that a term of 60 months imprisonment

would be appropriate. The district court considered the 18 U.S.C. § 3553(a)

factors and that it had the authority to depart, but stated that “when you become a

distributor of drugs such as methamphetamine . . . then you cause this misery upon

other people. And this type of action demands serious consequences.” The district

court sentenced Gonzalez-Castellanos to 108 months imprisonment. Gonzalez-

Castellanos raised no objection to his sentence. Gonzalez-Castellanos now

appeals.

       Because Gonzalez-Castellanos failed to challenge his sentence in the district

court, we will review for plain error only. United States v. Rodriguez, 398 F.3d

1291, 1298 (11th Cir.), cert. denied, 125 S.Ct. 2935 (2005). An appellate court

may not correct an error the defendant failed to raise in the district court unless

there is “(1) error, (2) that is plain, and (3) that affects substantial rights.” If all

three conditions are met, an appellate court may then exercise its discretion to



       1
           Jose faced the same guidelines range and was sentenced to 108 months imprisonment.

                                               3
notice a forfeited error, but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. (quotation omitted).

       The district court is required to accurately calculate the Guideline range, and

we review the final sentence for reasonableness. United States v. Winingear, 422

F.3d 1241, 1244 (11th Cir. 2005) (internal quotes omitted). Reasonableness

depends on the factors found in 18 U.S.C. § 3553(a): the applicable Guideline

range, the nature and circumstances of the offense, and the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, and provide the defendant with needed medical care.

Id. at 1246; see also 18 U.S.C. § 3553(a). Another factor is “the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

       After a thorough review of the record, we find no reversible error, plain or

otherwise. The district court considered the § 3553(a) factors as well as the

guidelines, and found that a sentence at the low end of the guideline range was

appropriate. The record does not reflect a substantially lower level of culpability

on the part of Gonzalez-Castellanos as compared to Jose, who received the same

sentence. We conclude, therefore, that his sentence was reasonable. Accordingly,

we AFFIRM.



                                             4